DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

103. (Currently Amended) An apparatus as claimed in claim 2 wherein the housing is provided with a levelling device to enable the housing to be levelled.
105. (Currently Amended) An apparatus as claimed in claim 101 wherein the load cell has an upper end and a lower end[[ ]], the lower end being located in a cup formed in a guide block, the guide block including a passage through which the load guide extends, a plate having an opening and a plurality of spring fingers surrounding the opening being positioned on top of the guide block, a further plate having an opening and a plurality of spring fingers surrounding the opening being located at a lower end of guide block, wherein when a load is applied, the spring fingers prevent side loads being transmitted to the load cell but longitudinal or vertical loads are transmitted by deflection of the fingers at the top and bottom of the load guide.

Allowable Subject Matter
Claims 2, 4, 11, 14, 18. 43, 46, 47, 51, 99-105, and 108-110 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	
Regarding claim 2, none of the prior art alone or in combination neither discloses nor renders obvious an apparatus as claimed wherein the connector comprises an ISO connector to connect to an ISO corner connector on a shipping container in combination with the remaining claim limitations.

Regarding claim 18, none of the prior art alone or in combination neither discloses nor renders obvious an apparatus as claimed comprising the load guide passing through an opening in a guide block, an outer side wall of the load guide including one or more bearing races, the opening including bearing races, a plurality of ball bearings being located between the bearing races of the load guide and the opening, the lower end of the load guide being be received in a foot, the ball bearings allowing side loads to be absorbed and not transmitted to the load cell in combination with the remaining claim limitations.

Regarding claim 43, none of the prior art alone or in combination neither discloses nor renders obvious an apparatus as claimed comprising the weight calculator determining a total weight of the load from the signals received from each of a plurality of weighing apparatus in combination with the remaining claim limitations.

Regarding claim 110, none of the prior art alone or in combination neither discloses nor renders obvious an apparatus as claimed wherein the levelling device comprises a levelling screw that can be turned to engage with the object to thereby enable the apparatus to be levelled, or a hydraulic jack to provide a required force to hold the housing in the correct position relative to the object to ensure only force in the direction of gravity is measured, or the levelling device is provided with an engagement surface that comes into contact with a side of the object being weighed during use or the levelling device is adjustable towards and away from a side wall of the container attached to the weighing apparatus in combination with the remaining claim limitations.

It is noted that the closest prior art to Applicant’s disclosed invention is Fahey et al. (US 2016/020211) which discloses separate lifting and weighing apparatuses connectable to a shipping container via ISO connectors, each apparatus comprising a housing but the exact bracket/housing/weighing sensor/connector configuration is neither disclosed nor rendered obvious by Fahey. Petrotto reads on the claimed invention but would be overcome by the inclusion of any of the above indicated allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863